DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The subject patent application is a continuation of, and claims priority to each of, U.S. patent application Ser. No. 16/058,720, filed Aug. 8, 2018, which is a continuation of U.S. patent application Ser. No. 14/812,426 (now U.S. Pat. No. 10,069,716), filed Jul. 29, 2015.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20  are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No. 10,965,582.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of following reasons:

Claims 1-20 of Patent No. 10,965,582 contain(s) every element of claims 1-20 of the instant application and thus anticipate the claim(s) of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Claims 1-20  are additionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of Patent No. 10,069,716.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of following reasons:
Claims 1-19 of Patent No. 10,069,716 contain(s) every element of claims 1-20 of the instant application and thus anticipate the claim(s) of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4.  This court's predecessor 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pacella et al. (Pub. No.: US 20160191325 A1).
	As to claim 1, Pacella teaches a method, comprising: based on information comprising a topology of a network within an autonomous system, selecting, by a virtual route reflector of a device comprising a processor (paragraph [0023]), a lowest cost path from paths emanating from a selected internal node of internal nodes of the autonomous system and exiting the autonomous system at respective border routers at a border of the autonomous system that are able reach a destination node external to the autonomous system via an external network that is external to the network (paragraph [0037], “…best path information for each of the client routers 130 in its cluster based on the perspective of each client router 130…”); and transmitting, by the virtual route reflector to a client router in the autonomous system, a route from the selected internal node to the destination node, the route comprising a border router of the respective border routers at which the lowest cost path exits the autonomous system (paragraph [0037], i.e. advertising the path).

As to claim 2, Pacella teaches wherein the lowest cost path is determined to be the border router having a nearest point of egress from the autonomous system relative to the selected internal node (paragraph [0114], “…select route 1030 that includes EBGP router 125-B, client router 130-E, route reflector 140-A, and client router 130-A.”).

As to claim 3, Pacella teaches wherein the lowest cost path is determined to be the border router having a lowest overhead to send a packet between the selected internal node and the border router (paragraph [0114], “…During the times of day with the heavy traffic on the link, contextual routing update system 150 may select a different route…”).

As to claim 4, Pacella teaches  wherein the information further comprises external route information that identifies destination nodes that are able to be reached by the respective border routers of the autonomous system (paragraph [0114], “…select route 1030 that includes EBGP router 125-B, client router 130-E, route reflector 140-A, and client router 130-A.” and fig. 10).

As to claim 5, Pacella teaches  further comprising performing, by the virtual route reflector, the selecting and the transmitting for all of the internal nodes of the autonomous system (paragraph [0036]).
further comprising performing, by the virtual route reflector, the selecting and the transmitting for the selected internal node to another destination node external to the autonomous system via the external network (paragraph [0114], “…select route 1030 that includes EBGP router 125-B, client router 130-E, route reflector 140-A, and client router 130-A.” and fig. 10).

As to claim 7, Pacella teaches wherein the topology comprises respective costs for respective links of the topology (paragraph [0110] and fig. 9).

	As to claim 8, Pacella teaches a server, comprising: 
a processor (paragraph [0042]); and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (paragraph [0042]), comprising:
selecting, using information comprising a topology of an internal network within an autonomous system, a lowest cost path from paths emanating from a selected node of nodes within the autonomous system and exiting the autonomous system at respective edge routers, at an edge of the autonomous system, that are able reach an external node outside of the autonomous system via an external network (paragraphs [0023] and [0037], “…best path information for each of the client routers 130 in its cluster based on the perspective of each client router 130…”); and 
transmitting, to a client router within the autonomous system, a route from the selected node to the external node, the route comprising an edge router of the respective edge routers at which the lowest cost path exits the autonomous system (paragraph [0037], i.e. advertising the path).

As to claim 9, Pacella teaches wherein the lowest cost path is determined to be the edge router having a nearest exit point from the autonomous system relative to the selected node (paragraph [0114], “…select route 1030 that includes EBGP router 125-B, client router 130-E, route reflector 140-A, and client router 130-A.”).

As to claim 10, Pacella teaches wherein the lowest cost path is determined to be the edge router having a lowest overhead to send a packet between the selected node and the edge router (paragraph [0114], “…During the times of day with the heavy traffic on the link, contextual routing update system 150 may select a different route…”).

As to claim 11, Pacella teaches  wherein the information further comprises external route information that identifies external nodes to which edge routers of the autonomous system are able to connect (paragraph [0114], “…select route 1030 that includes EBGP router 125-B, client router 130-E, route reflector 140-A, and client router 130-A.” and fig. 10).

As to claim 12, Pacella teaches  wherein the operations further comprise iteratively performing the selecting and the transmitting for the nodes of the autonomous system (paragraph [0036]).

wherein the operations further comprise performing the selecting and the transmitting for the selected node to another external node outside of the autonomous system via the external network (paragraph [0114], “…select route 1030 that includes EBGP router 125-B, client router 130-E, route reflector 140-A, and client router 130-A.” and fig. 10).

As to claim 14, Pacella teaches wherein the topology comprises respective costs for respective links specified by the topology (paragraph [0110] and fig. 9).

	As to claim 15, Pacella teaches a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a device, facilitate performance of operations (paragraph [0042]), comprising:
selecting, using information comprising a topology of a network within an autonomous system, a lowest cost path from paths emanating from a selected node of nodes within the autonomous system and exiting the autonomous system at respective boundary routers at a boundary of the autonomous system that are able reach an external destination outside of the autonomous system via an external network (paragraphs [0023] and [0037], “…best path information for each of the client routers 130 in its cluster based on the perspective of each client router 130…”); and 
transmitting, to a client router within the autonomous system, a route from the selected node to the external destination, the route comprising a boundary router of the respective boundary routers at which the lowest cost path exits the autonomous system (paragraph [0037], i.e. advertising the path).
wherein the lowest cost path is determined to be the boundary router having a nearest exit point from the autonomous system relative to the selected node (paragraph [0114], “…select route 1030 that includes EBGP router 125-B, client router 130-E, route reflector 140-A, and client router 130-A.”).

As to claim 17, Pacella teaches wherein the lowest cost path is determined to be the boundary router determined to have a lowest overhead to send a packet between the selected node and the boundary router (paragraph [0114], “…During the times of day with the heavy traffic on the link, contextual routing update system 150 may select a different route…”).

As to claim 18, Pacella teaches  wherein the information further comprises external route information that identifies external destinations that boundary routers of the autonomous system have been determined to be able to reach (paragraph [0114], “…select route 1030 that includes EBGP router 125-B, client router 130-E, route reflector 140-A, and client router 130-A.” and fig. 10).

As to claim 19, Pacella teaches  wherein the operations further comprise iteratively performing the selecting and the transmitting for a defined group of the nodes of the autonomous system (paragraph [0036]).

As to claim 20, Pacella teaches  wherein the operations further comprise performing the selecting and the transmitting for the selected node to another external destination outside of the autonomous system via the external network (paragraph [0114], “…select .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mohapatra et al. (Pub. No.: US 20100220736 A), teaches BGP route reflector for multiple autonomous systems (figs. 1 and 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551. The examiner can normally be reached Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 


/Abdulkader M Alriyashi/            Primary Examiner, Art Unit 2447                                                                                                                                                                                                        3/19/2022